_____________

                                  No. 95-4209WM
                                  _____________

United States of America,               *
                                        *
                   Appellee,            *   Appeal from the United States
                                        *   District Court for the Western
     v.                                 *   District of Missouri.
                                        *
Jesus Montalvo-Rodriguez,               *   [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                         Submitted:     June 12, 1996

                               Filed: June 21, 1996
                                   _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Jesus Montalvo-Rodriguez appeals the 151-month sentence imposed by
the district court after Montalvo-Rodriguez pleaded guilty to conspiring
to distribute cocaine base and cocaine powder.    The Government did not file
a substantial assistance motion, and Montalvo-Rodriguez failed to make a
substantial threshold showing the Government improperly withheld the
motion.   On appeal, counsel filed a brief under Anders v. California, 386
U.S. 738 (1967).   In the Anders brief, counsel suggests the district court
improperly failed to depart downward below the applicable sentencing range
and the mandatory statutory minimum.        Montalvo-Rodriguez's argument is
foreclosed by our holding in United States v. Kelly, 18 F.3d 612, 617-18
(8th Cir. 1994).     Having carefully reviewed the record for any other
nonfrivolous issues, we find none.       See Penson v. Ohio, 488 U.S. 75, 80
(1988).   We thus affirm the district court.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-